UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 20-7525


GREGORY K. CLINTON,

                     Plaintiff - Appellant,

              v.

CHERYL DEAN RILEY, in her individual capacity,

                     Defendant - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Omar Jawdat Aboulhosn, Magistrate Judge. (3:20-cv-00151-TEJ-OJA)


Submitted: December 22, 2020                                Decided: December 29, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory K. Clinton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory K. Clinton seeks to appeal the magistrate judge’s order denying Clinton’s

motion for appointment of counsel in his underlying civil action, filed pursuant to Bivens

v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). This

court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain

interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Clinton seeks to

appeal is neither a final order nor an appealable interlocutory or collateral order. Miller v.

Simmons, 814 F.2d 962, 967 (4th Cir. 1987). Accordingly, we dismiss the appeal for lack

of jurisdiction. We deny Clinton’s motions for summary judgment and to amend his appeal

and correct the judgment. We further deny as moot Clinton’s motion to expedite and for

release pending resolution of this appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                DISMISSED




                                              2